Citation Nr: 0329802	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-41 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $2,516.00.  


REPRESENTATION

Appellant represented by:	Kathryn Grant Madigan, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1942 to December 
1944.  In August 1993, the Buffalo, New York, Regional Office 
(RO) proposed to retroactively terminated the veteran's 
Department of Veterans Affairs (VA) pension benefits as of 
January 1, 1989 based upon the veteran's reported family 
income.  In November 1993, the RO effectuated the proposed 
termination.  The veteran was subsequently informed in 
writing of the overpayment of VA pension benefits in the 
amount of $2,516.00 and his appellate and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an February 1994 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
a waiver of recovery of an overpayment of VA pension benefits 
in the amount of $2,516.00 upon its finding of 
misrepresentation and bad faith.  In July 1997, the Board 
remanded the veteran's appeal to the RO for additional 
action.  In November 1999 and August 2002, the Board again 
remanded the veteran's appeal to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by Kathryn Grant Madigan, Attorney.  

A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The veteran was overpaid VA pension benefits in the 
amount of $2,516.00 between January 1989 and January 1990 due 
to his failure to accurately inform the VA of his spouse's 
receipt of interest income.  

2.  The veteran's failure to accurately report his wife's 
interest income constitutes bad faith.  


CONCLUSION OF LAW

The veteran's bad faith precludes waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$2,516.00.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(b)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the veteran's request for waiver of recovery of 
the overpayment of VA pension benefits, the Board observes 
that the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's appeal.  
In November 1994, the veteran requested a hearing before VA 
personnel in his hometown.  The veteran was subsequently 
informed that hearings were held only at VA regional offices.  
In February 1997, the veteran withdrew his hearing request.  
Accordingly, the Board will proceed with appellate 
consideration.

Recovery of an overpayment of VA pension benefits may be 
waived if recovery of the indebtedness from the payee who 
received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2002).  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2002).  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) provide 
that: 
The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2002).  

In his November 1989 Section 306 Eligibility Verification 
Report (Veteran), (VA Form 21-0512V), the veteran indicated 
that he received $358.90 in monthly Social Security 
Administration (SSA) benefits; had received $62.50 in annual 
interest income and dividends in 1989; and expected to 
receive $62.50 in annual interest income and dividends in 
1990.  He reported that his wife received $167.90 in monthly 
SSA benefits; had received $62.50 in annual interest income 
and dividends in 1989; and expected to receive $62.50 in 
annual interest income and dividends in 1990.  The veteran 
and his wife's 1989 United States Individual Income Tax 
Return (Form 1040) states the couple had taxable interest 
income of $10,799.00.  The Board notes that the veteran's 
income tax return was apparently completed by a professional 
tax preparer.  

In his November 1990 Section 306 Eligibility Verification 
Report (Veteran), (VA Form 21-0512V), the veteran indicated 
that he received $375.60 in monthly SSA benefits; had 
received $72.50 in annual interest income and dividends in 
1990; and expected to receive $72.50 in annual interest 
income and dividends in 1991.  He reported that his wife 
received $174.60 in monthly SSA benefits; had received $72.50 
in annual interest income and dividends in 1990; and expected 
to receive $72.50 in annual interest income and dividends in 
1991.  The couple's 1990 United States Individual Income Tax 
Return (Form 1040) states that the couple received taxable 
interest income of $10,786.00.  The Board notes that the 
veteran's income tax return was apparently completed by a 
professional tax preparer.  

In September 1991, the VA was informed that the veteran and 
his spouse had received $10,799.00 in unearned income for the 
year 1989.  The RO proposed to terminate the veteran's VA 
pension benefits based upon his wife's receipt of previously 
unreported income.  The veteran's pension benefits were 
terminated as of February 1, 1990.  The veteran was 
subsequently informed of the overpayment of VA pension 
benefits in the amount of $2,516.00 and both his waiver and 
appellate rights.  

A July 1993 written statement from the veteran advances that 
the accounts from which the interest income was earned 
belonged to his wife and their son.  The funds were not 
available to him.  His wife paid the tax on the income.  An 
August 1993 written statement from the veteran clarified 
that:

...neither my spouse nor I had any contact 
with this interest of $10,254.00 as it 
belonged to my son ... .  My son had put 
$150,000.00 in the bank in both his and 
my wife's name.  ...  Please be advised 
that I appeal your decision as none of 
this money was ever readily accessible in 
any way for myself or my wife, but the 
money and the interest that had 
accumulated all belongs to my son.  

A January 1994 written statement from the veteran's son 
indicates that he and not his parents was responsible for the 
interest income in question.  In a January 1994 written 
statement, the veteran's attorney asserted that:

[The veteran] should be granted a waiver 
for a number of reasons.  First, [the 
veteran] was not solely responsible for 
causing the debt.  The local VA office 
continually advised [the veteran] that it 
was not necessary for him to report his 
spouse's income and/or assets, as they 
were not jointly held, nor available to 
him in any manner.  [The veteran] was not 
intentionally concealing assets; rather, 
he was following instructions from the 
local VA office.  Second, and more 
important, [the veteran] does not have 
sufficient income or assets to repay the 
debt, and repayment would represent a 
severe financial hardship.  

In the veteran's November 1994 Appeal to the Board (VA Form 
9), the veteran's attorney clarified that:

To begin, [the veteran] was not solely 
responsible for causing the debt.  [The 
veteran] often visited what he thought 
was a local VA office in Binghamton, NY 
for advice on several VA issues, 
including filling out various VA forms.  
In its statement of the case, the VA has 
pointed out that it does not have a 
Binghamton office, and that [the veteran] 
must have visited the Veterans Service 
Agency or the New York State Division of 
Veterans' Affairs located in Binghamton.  
In any event, the local office 
continually advised [the veteran] that it 
was not necessary for him to report his 
spouse's income and/or assets to the VA, 
as they were not jointly held, nor 
available to him in any manner.  [The 
veteran] relied on that advice for 
reporting his income to the VA.  While it 
may have been a mistake for [the veteran] 
to rely on such advice, it is unfair of 
the VA to find that [the veteran's] 
conduct constituted willful 
misrepresentation and bad faith.  

In a March 1998 written statement, the veteran's attorney 
advanced that the overpayment arose from the veteran's 
reliance upon erroneous advice to the effect that he need not 
report his spouse's income.  The attorney reiterated that 
recovery of the overpayment in the calculated amount would 
cause financial hardship to the veteran given his advanced 
age and infirmity.  

In reviewing the record, the Board observes that the veteran 
reported to the VA that he and his wife each had interest 
income of $62.50 in 1989 and $72.50 in 1990.  Concurrently, 
the veteran and his wife filed joint federal income tax 
returns which reported the receipt of interest income of 
$10,799.00 in 1989 and $10,786.00 in 1990.  The veteran has 
acknowledged that the interest income arose from accounts 
jointly held by his wife and their son.  

The Board finds that the veteran's failure to accurately 
report his spouse's interest income for the years 1989 and 
1990 constitutes bad faith.  The veteran's attorney advances 
that: the veteran was unaware of the need to report his 
spouse's income and other financial information to the VA; 
was misinformed by an unnamed veteran's representative in 
Binghamton, New York, that he need not provide such 
information; the interest income did not belong to the 
veteran and his wife; and the veteran and his wife derived no 
benefits from the monies as it actually belonged to their 
son.  In addressing these arguments in turn, the Board 
observes the assertions that the veteran was unaware of his 
responsibility to report his wife's income are belied by the 
fact that the veteran did in fact report sums, albeit grossly 
inaccurate, to the VA representing his wife's receipt of 
interest income for the years 1989 and 1990.  Indeed, the 
overpayment arose from the veteran's failure to accurately 
report his wife's interest income rather than failing to 
provide her financial information.  In turning next to the 
issue of whether the interest income at issue belonged to the 
veteran and his wife, the Board notes that the veteran and 
his wife reported the interest income as their income to the 
federal tax authorities in both 1989 and 1990 and paid 
whatever tax arose from it.  Such actions constitute 
persuasive evidence that the income belonged to the veteran 
and his spouse.  

The Board acknowledges that the veteran has significant 
physical difficulties and is of an advanced age.  However, 
the veteran's filing of inaccurate financial statements to 
the VA representing that his spouse had only minimal interest 
income for the years 1989 and 1990 constitutes affirmative 
action indicative of unfair or deceptive dealing seeking gain 
at the VA's expense.  The veteran's economic situation does 
not relieve him of the responsibility to accurately report 
his family's receipt of income to the VA.  In the instant 
appeal, the Board is presented with more than negligence in 
the veteran's failure to report his wife's interest income.  
As the veteran's affirmative statements were clearly intended 
to retain his eligibility for payment of VA pension benefits, 
the Board concludes that they constitute bad faith precluding 
waiver of recovery of the overpayment.  In view of the 
finding of bad faith, the equity and good conscience standard 
is not for application. 38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. § 1.965(b)(2) (2002).  Accordingly, a waiver of 
recovery of an overpayment of VA pension benefits in the 
amount of $2,516.00 is denied.  


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $2,516.00 is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



